PART I OVERVIEW Purpose of the Code This Code of Business Conduct and Ethics (“Code”) is intended to deter wrongdoing and promote: · Honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; · Avoidance of conflicts of interest, or the appearance of conflicts, including appropriate disclosure to supervisors of any material transaction or relationship that reasonably could be expected to give rise to a conflict; · Full, fair, accurate, timely and understandable disclosure in documents the Company files with, or submits to, the SEC and in all public communications made by the Company; · Compliance with applicable governmental laws, rules and regulations; · Prompt internal reporting to designated persons of violations of the Code; and · Accountability for adherence to the Code. Application of the Code The Code applies to all Sound Financial, Inc. (the “Company”) directors and employees, including subsidiary and affiliate employees.The Code applies to all employee decisions and activities within the scope of employment, or when representing the Company in any capacity.A copy of the Code will be included in the orientation package provided to new employees.Following review of the Code, all employees will be asked to sign a written confirmation that they have reviewed the Code.All Company officers and directors should be familiar with the requirements of the Code, and should encourage employees to apply the Code to their daily activities and decisions, and to seek guidance from the appropriate individuals when additional information or explanation is needed. Copies of the Code may be obtained from several sources, including the Employee Handbook and the Company’s Human Resources Department.The Code also will be incorporated into the Employee Handbook and can be found on the Company’s website. If you need additional explanation regarding a particular provision of the Code, or if you need guidance in a specific situation, including whether a conflict or potential conflict of interest may exist, please contact your immediate supervisor.If you are uncomfortable speaking to your immediate supervisor, or if you require additional guidance after having consulted with your supervisor, you are encouraged to contact the following individual: Senior Vice President, Human Resources Patricia Floyd(206) 448-0884 ext. 311pat.floyd@soundcb.com Reporting Violations of the Code Any known or suspected violation of the Code, including actions or failures to act, must be promptly reported to your supervisor or the person listed above.This includes violations or possible violations involving you, another employee (including officers) or a director.Any violation of law, rule or regulation applicable to the Company and/or corporate policy is also a violation of this Code.Violations of the Code may result in disciplinary action including, in severe situations, immediate termination of employment. All concerns or complaints will be promptly investigated and appropriate action taken.The Senior Vice President, Human Resources will document the results of the investigation in a report to the Board of Directors in order to ensure a fair process is utilized in determining whether a violation of the Code has occurred.No person expressing concerns or complaints will be subject to any disciplinary or other adverse action by the Company absent a knowingly false report.All concerns or complaints may be made anonymously and will remain confidential.Please provide sufficient information to allow us to properly investigate your concerns.The Company will retain a record of all concerns and complaints, and the results of its investigations, for five years. Concerns regarding questionable accounting, internal accounting controls or auditing matters may be directed to the Chairman of the Audit Committee by sending written notice to Audit Committee Chair, c/o Sound Financial, Inc. 2005 Fifth Avenue, 2nd Floor, Seattle, WA 98121. PART II PRINCIPLES AND STANDARDS OF CONDUCT One of the most valued assets of the Company is its reputation for integrity as determined by the personal conduct of its directors, officers and staff, and how that conduct may be perceived by the public.The ethical management of both personal and business affairs is most important to all directors and employees in order to avoid situations that might lead to a conflict, or even suspicion of a conflict, between personal interest and responsibility to the Company.Your position should never be used directly or indirectly for private gain, for advancement of personal interests or to obtain favors or benefits for oneself, customers, or suppliers. The following is a statement of policy regarding standards of conduct expected from directors and employees of the Company and its subsidiaries in their treatment of confidential information, personal investments, gifts and fees, and outside activities. Confidential and Insider Information Confidentiality is a fundamental principle of the financial services business.In the course of performing your duties, you may acquire confidential information.Confidential information includes all non-public information that might be of use to competitors or harmful to the Company or its customers, if disclosed.Confidential information, in any form, obtained through business or personal contacts with customers, prospective customers, suppliers, or other employees shall be used solely for the Company's purposes.Information reflecting favorably or adversely upon the current or future value of any business enterprise should not be used in any manner for personal gain or for advantage to a third party.This information must not be revealed to unauthorized persons or discussed with others within the Company unless their duties require this information.The use of confidential information submitted to us through any source about one customer to further the private interests of another customer is unethical and may be illegal. Some specific examples of confidential information include: · Personal, business and financial information of our customers and potential customers; · Non-public business and financial information of the Company; personal information regarding any employee of the Company; · Information related to, including the identity of, potential candidates for mergers and acquisitions; · Information regarding the Company’s sales strategies, plans or proposals; · Information related to computer software programs, whether proprietary or standard; · Information related to documentation systems, information databases, customized hardware or other information systems and technological developments; · Manuals, processes, policies, procedures, compositions, opinion letters, ideas, innovations, inventions, formulas and other proprietary information belonging to the Company or related to the Company’s activities; · Security information, including without limitation, policies and procedures, passwords, personal identification numbers (PINs) and electronic access keys; · Communications by, to and from regulatory agencies; and · Certain communications with or from attorneys for the Company, whether internal or external. This caution on confidential information does not preclude releasing certain customer information when authorized by the customer or to the government when appropriate.The guidance of the Senior Vice President, Human Resources should be sought in all such cases.Disclosure of confidential information to attorneys, accountants and other professionals working on behalf of the Company, as well as regulatory examiners, may also be appropriate. Personal Investments and Financial Affairs Directors and employees of the Company, like any other individuals, may make personal investments in corporate stock, real estate, etc.Such investments, however, shall not be made as a result of confidential information that is also material inside information obtained through your position with the Company.Particular care should be taken with original or new stock issues.Confidential information about the Company and its customers and suppliers acquired by directors and employees in the course of their duties is to be used solely for the Company's purposes, and not as a basis for personal investment by directors and employees or their immediate families.In making personal investments, all directors and employees should be guided by a keen awareness of potential conflict.In addition, personal investments should not influence a director's or employee's judgment or action in the conduct of the Company’s business. It is expected that all directors and employees will conduct their personal financial affairs in a manner that will not reflect adversely upon the Company or on their personal standing in the community. Material Inside
